Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 06/07/2021. Claims 1-20 are currently pending.
Priority
Current application, US Application No. 17/340,318, filed 06/07/2021, is a continuation of 15533961, filed 06/07/2017, which is a national stage entry of PCT/US2016/046858, International Filing Date: 08/12/2016.

Claim Objections
	Claims 12 and 13 are objected to because of the following informalities:  As per claims 12 and 13, claims are system claims, but depend on method claim 10. The claims appear to be meant to depend on system claim 11 according to the context.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. As per claims 5, 6, 15 and 16, the description for a non-linear baseline modeled response cannot be located in the specification. The specification rather describes solving a non-linear problem that minimizes the objective cost function (See specification [pg. 6 eq. 1 and 2]). For the sake of examination, the claims are interpreted as related to minimizing a non-linear objective cost function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A multi-string corrosion monitoring method that comprises: (1.A)
transmitting a primary field of at least one frequency from an electromagnetic (EM) logging tool; (1.B)
	forming one or more eddy currents in at least one inner tubing string and at least one outer tubing string; (1.C)
	measuring the electromagnetic field generated by the one or more eddy currents with the EM logging tool; (1.D)
	and characterizing one or more features on the at least one inner tubing string or the at least one outer tubing string based at least in part on the one or more eddy currents (1.E)”.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitations/steps (1.E) are treated by the Examiner as belonging to a combination of both groupings as the limitations/steps involves observation/judgement and the supporting specification recites mathematical calculation (See specification: solving non-linear problem [pg. 6 equation 1 and 2],  cost function [pg. 15, eq. 3], determining calibration coefficients, inversion process [pg. 16]).

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A multi-string corrosion monitoring method”, “transmitting a primary field of at least one frequency from an electromagnetic (EM) logging tool; (1.B) forming one or more eddy currents in at least one inner tubing string and at least one outer tubing string; (1.C) measuring the electromagnetic field generated by the one or more eddy currents with the EM logging tool; (1.D)”;
In Claim11: “a system for multi-string corrosion monitoring method”, “transmitter coil”, “receiver coil” and “a computer system”;
As per claim 1, the additional element in the preamble “A multi-string corrosion monitoring method” is not qualified for a meaningful limitation and it only generally links the use of the judicial exception to a particular operation or field of use. The limitations/steps (1B)-(1D) represent a standard data collection step using electromagnetic (EM) logging tool in the art and only add insignificant extra solution activities to the judicial exception. 
As per claim 11, the additional element in the preamble “a system for multi-string corrosion monitoring method” is not qualified for a meaningful limitation and it only generally links the use of the judicial exception to a particular operation or field of use. The limitations/elements “transmitter coil” and “receiver coil” represent general components in the EM logging tool and they are not particular. The limitation/element “a computer system” represents a general computer and is not particular.
In conclusion, the above additional elements except claim 21, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real-world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Chang, Wu and other in the list of prior art cited below)
	Claims 1-20, therefore, are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang (US 20170261469 A1).
As per claim 1, Chang discloses
A multi-string corrosion monitoring method that comprises: (methods [abs], methods of … inspect and monitor pipe corrosion [0017], three pipes [0030, Fig. 1])
transmitting a primary field of at least one frequency from an electromagnetic (EM) logging tool; (a logging tool [0118-0119, Fig. 11-12], transmitter Tx EM field penetrates, a time harmonic eddy current transmitter [0069], low frequencies can be chosen [0072])
forming one or more eddy currents in at least one inner tubing string and at least one outer tubing string; (transmitter driver(s) … transfer EM energy into  the surrounding pipes, to produce eddy currents [0083, Fig. 1-6])
measuring the electromagnetic field generated by the one or more eddy currents with the EM logging tool; (receive measurement data from the receivers [0082], eddy currents, receivers … to make measurements of the resulting voltages [0083])
and characterizing one or more features on the at least one inner tubing string or the at least one outer tubing string based at least in part on the one or more eddy currents. (characterize the condition of tubing and casing [0015],  defect size and length can be characterized [0025]).

As per claim 11, Chang discloses
A system for multi-string corrosion monitoring method that comprises: (system [abs], a logging system [0082, 0087, Fig. 9], inspect and monitor pipe corrosion [0017], three pipes [0030, Fig. 1])
	an electromagnetic (EM) logging tool (logging tool [0118-0119, Fig. 11-12])
comprising:
	a transmitter coil configured to transmit a primary field of at least one frequency and form one or more eddy currents in at least one inner tubing string and at least one outer tubing string; (transmitting coil [0019], transmitter Tx EM field penetrates, a time harmonic eddy current transmitter [0069], low frequencies can be chosen [0072], 
transmitter driver(s) … transfer EM energy into  the surrounding pipes, to produce eddy currents [0083, Fig. 1-6])
	a receiver coil configured to measure the electromagnetic field generated by the one or more eddy currents with the EM logging tool; (receiving coil [0019], receiver coil [0076], receive measurement data from the receivers [0082], eddy currents, receivers … to make measurements of the resulting voltages [0083])
	and   a computer system (bus, controller [0087], computers [0130], computer-based system [0152]) configured to characterize one or more features on the at least one inner tubing string or the at least one outer tubing string based at least in part on the one or more eddy currents. (characterize the condition of tubing and casing [0015],  defect size and length can be characterized [0025])

As per claims 2 and 12, Chang discloses claims 1 and 11 set forth above.
Chang further discloses the one or more features including a casing section, a casing joint, or a corrosion (casing [0015-0016], coiled tubing, jointed drill pipe [0112], corrosion simulations [0003-0010], defects … due to corrosion [0015])

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 10436011B2) in view of Chang.
As per claim 1, Wu discloses
	A multi-string corrosion monitoring method that comprises: ([claim 1])
	transmitting a primary field of at least one frequency from an electromagnetic (EM) logging tool; ([claim 1, claim 3])
	forming one or more eddy currents in at least one inner tubing string and at least one outer tubing string; (outer casing string, inner casing string [Fig. 3])
	measuring the electromagnetic field generated by the one or more eddy currents with the EM logging tool; (claim 1])

However, Wu is silent regarding characterizing one or more features on the at least one inner tubing string or the at least one outer tubing string based at least in part on the one or more eddy currents.

Chang discloses the above characterizing limitation (characterizing one or more features on the at least one inner tubing string or the at least one outer tubing string based at least in part on the one or more eddy currents. (characterize the condition of tubing and casing [0015],  defect size and length can be characterized [0025]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Wu in view of Chang to characterizing one or more features on the at least one inner tubing string or the at least one outer tubing string by correctly managing corrosion detection EM logging tool operations to obtain correct data interpretations on multiple casing strings (Wu - [col 1 line 24-37]).

As per claim 11, Wu discloses 
A system for multi-string corrosion monitoring method that comprises: ([claim 12])
	an electromagnetic (EM) logging tool comprising: ([claim 12])
	a transmitter coil configured to transmit a primary field of at least one frequency and form one or more eddy currents in at least one inner tubing string and at least one outer tubing string; ([claim 12-13])
	a receiver coil configured to measure the electromagnetic field generated by the one or more eddy currents with the EM logging tool; ([claim 12])
	and   a computer system (a processing unit [claim 12])

However, Wu is silent regarding characterizing one or more features on the at least one inner tubing string or the at least one outer tubing string based at least in part on the one or more eddy currents.

Chang discloses the above characterizing limitation (characterizing one or more features on the at least one inner tubing string or the at least one outer tubing string based at least in part on the one or more eddy currents. (characterize the condition of tubing and casing [0015],  defect size and length can be characterized [0025]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Wu in view of Chang to characterizing one or more features on the at least one inner tubing string or the at least one outer tubing string by correctly managing corrosion detection EM logging tool operations to obtain correct data interpretations on multiple casing strings.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Rogers (US 20080106260 A1).
As per claims 3 and 13,  Chang discloses claim 1 and 11 set forth above.
Chang discloses calibration constants and defect detection (calibrate constants [0092], pipe defect locations and size, comparison with known defects [0093]), but is not explicit on calibrating the characterization of the one or more features.

Rogers discloses (calibrated for each size ‘diameter’ string and/or the cross-section of the string [0016]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Chang in view of Rogers to calibrate the characterization of the one or more features for correct data interpretations on multiple casing strings.

As per claims 4 and 14, Chang and Rogers disclose claims 3 and 13 set forth above.
Chang further discloses calibration includes matching a tool response to a baseline modeled response. (spectrogram obtained from the measurements ‘Smeas’ can be compared with the spectrograms in the database ‘Sdatabase’, to find the closest match [0080])

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Rogers in view of Wu (US 20170038493 A1), hereinafter “Wu ‘493”.
As per claims 5 and 15, Chang and Rogers disclose claims 4 and 14 set forth above.
The set forth combined prior art is silent regarding the baseline modeled response is a nonlinear model, which is interpreted as related to minimizing a non-linear objective cost function.

Wu ‘493 discloses (the misfit error between measurement data and predicted data ‘computed via forward modeling’, This goal can be achieved by iteratively solving a non-linear problem that minimizes the objective cost function: [0026, eq. 1 & 2]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Wu ‘493 to minimize a non-linear objective cost function using a baseline model response for correct data interpretations on multiple casing strings.

As per claims 6 and 16, Chang, Rogers and Wu ‘493 disclose claims 5 and 15 set forth above.
Wu ‘493 further discloses the model includes interference from one or more pipe strings (casing string model is defined by … parameters and attributes [0025, Fig. 3F],
forward modeling using estimated parameters [0026]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Rogers in view of Davydychev (US 20150301222 A1), hereinafter ‘Davyd’.
As per claims 7 and 17, Chang and Rogers disclose claims 3 and 13 set forth above.
The set forth combined prior art is silent regarding the calibration is performed for a primary array.

Davyd discloses (data acquired by the first measurement array to obtain calibration parameters for both the first measurement array and various formation parameters, the second measurement array [0033, Fig. 4])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Davyd to perform the calibration for a primary array for correct data interpretations on multiple casing strings.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Rogers and Davyd in view of Wu ‘493.
As per claims 8 and 18, Chang, Rogers and Davyd disclose claims 7 and 17 set forth above.
Chang further discloses (piping condition, calibration constant [0092]), but is not explicit on forming a calibration coefficient for the array that includes one or more electrical properties of the at least one inner tubing string or the at least one outer tubing string.

Wu ‘493 discloses (sensor arrays, operation of each sensor arrays may be varied by frequency-domain or time-domain adjustments [0021], The sensing array 49 may be part of an EM logging tool such as tool 40 to enable various attributes of the casing string, For the casing string model of FIG. 3A, casing thickness (h), conductivity (σ), and permeability (μ) are shown to be uniform along the axial direction [0022], casing string model [0023-0025, Fig. 3B-3F]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Wu ‘493 to disclose forming a calibration coefficient for the primary array that includes one or more electrical properties of the at least one inner tubing string or the at least one outer tubing string for correct data interpretations on multiple casing strings.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Rogers in view of Martin (US 20190162870 A1).
As per claims 9 and 19, Chang and Rogers disclose claims 3 and 13 set forth above.
The set forth combined prior art is silent regarding the calibration is performed for a high-resolution array.

Martin discloses (a high resolution … array [0009, 0039, Fig. 5], compensate measurements, sensor inaccuracies [0038] ).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Martin to perform the calibration for a high-resolution for correct data interpretations on multiple casing strings.

As per claims 10 and 20, Chang, Rogers and Martin disclose claims 9 and 19 set forth above.
Martin discloses (a high resolution … array [0009, 0039, Fig. 5], a high resolution … array [0009, 0039, Fig. 5], can acquire high resolution information of the innermost pipe [0024], structural, mechanical, logical, and electrical changes [0016], electrical thickness of … pipes, electrical conductivity [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Martin to include one or more electrical properties of the at least one inner tubing string or the at least one outer tubing string when forming a calibration coefficient for the high-resolution array for correct data interpretations on multiple casing strings.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Legendre (US 20120095686 A1) discloses remote field eddy-current (RFEC) inspection technique to electromagnetically measure physical parameters of a metallic pipe. RFEC devices inserted into and displaced along a cylindrical pipes may be used to measure the ratio of pipe thickness to electromagnetic skin-depth and thus allow for the non-invasive detection of flaws or metal loss [abs].
	
 discloses properties associated with the borehole, surrounding formations, and phase coherent frequency signal processing.
	
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865